MoRphy, J.
Several oppositions were made to a provisional tableau of distribution filed by the syndic in this case. The judge below acted only on those of Francois Reubreux and Pierre Lefebvre, whose claims, which are for house rent, will, if allowed, leave nothing for the other creditors of the assets thus far realized. The opponents claim the first privilege upon the proceeds of the moveables in their houses, subject only to the payment of the charges for selling the property. The syndic, who has appealed from the judgment allowing' this privilege, contends that the expression, “ charges for selling,” used in article 3223 of the Civil Code, include all the law charges. Such a construction, it was properly remarked by the inferior judge, would entirely defeat the object of the legislator in giving a pledge to the landlord. This case is not to be distinguished from that of Garretson v. His Creditors, very recently decided in this court. 1 Robinson, 445. We there held that the privilege of the landlord on the moveables found in the house, yields only to the funeral expenses of the debtor and his family, when there is no other source from which they can be paid; that ail other privileged debts are to be postponed to it; and that the charges to be deducted from the proceeds of the moveables must be limited to those incidental to, or rendered necessary by the sale of the property. Civ. Code, articles 3223, 3224, 3225, 3185, 3158, 3237.

Judgment affirmed.